Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the IDS Statement filed with Request for Continued Examination (RCE) on 02/23/2022:
Claims 6-25 have been examined.
Claims 6-25 have been allowed.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing previous initial search and additional search, in response to the IDS Statement filed with Request for Continued Examination (RCE) on 02/23/2022, the examiner was able to find the closest prior art of record, which is Yu (Pub. No.: US 2019/0272433A1) taken either individually or in combination with other prior art of Silva (Pub. No.: US 2019/0384309A1), Ratti (US Pat. No.: 10296794B2), Rebhan (Pub. No.: US 2015/0057907A1), Sakai (Pub. No.: US 2017/0369051A1), Gariepy (Pub. No.: US 2016/0129917A1), Becker (US Pat. No.: 10037613B1), Yu (Pub. No.: US 2019/0065864A1), Lockwood (US Pat. No.: 10268191B1) and Cheng (Pub. No.: US 2019/0212746A1), who describe a system and method for vehicle occlusion detection that includes: receiving training image data from a training image data collection system; obtaining ground truth data corresponding to the training image data; performing a training phase to train a plurality of classifiers, a first classifier being trained for processing static images of the training image data, a second classifier being trained for processing image sequences of the training image data; receiving image data from an image data collection system associated with an autonomous vehicle; and performing an operational phase including performing feature extraction on the image data, determining a presence of an extracted feature instance in multiple image frames of the image data by tracing the extracted feature instance back to a previous plurality of N frames relative to a current frame, applying the first trained classifier to the extracted feature instance if the extracted feature instance cannot 
In regards to claims 6-25, Yu (Pub. No.: US 2019/0272433A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining, as a first region, that at least a first portion of the environment associated with the occlusion data is occluded at a first time; 
determining, as a second region, that at least a second portion of the environment associated with the occlusion data is visible at the first time; 
determining occupancy data of the second region; and 
controlling an autonomous vehicle to stay at a first location or traverse to a second location based at least in part on the second region and the occupancy data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662